                              Case 21-10036-CSS                       Doc 1        Filed 01/18/21            Page 1 of 27

iFill in this information to identify the case:

United States Bankruptcy Court for the:
                               District of Delaware
                                          (State)                                                                                       ☐ Check if this is an
Case number (if known):                                        Chapter       11                                                             amended filing



Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.   Debtor’s Name                     EHT US1, Inc.


                                       N/A
2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)         XX-XXXXXXX


4. Debtor’s address                    Principal place of business                               Mailing address, if different from principal place
                                                                                                             1
                                                                                                 of business
                                       12 Marina Boulevard                                       3 Times Square, 9th Floor
                                       Number              Street                                Number            Street

                                       Marina Bay Financial Centre Tower 3, Level                c/o FTI Consulting, Alan Tantleff
                                       44

                                       Singapore 018982                                          New York, NY 10036
                                       City                               State     Zip          City                           State     Zip Code
                                       Code
                                                                                                 Location of principal assets, if different from
                                                                                                 principal place of business


                                       Singapore                                                 Eagle Hospitality Group owns hotel properties
                                       County

                                                                                                 across the United States.




5. Debtor’s website (URL)              https://eagleht.com/

6.   Type of debtor                    ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                       ☐ Partnership (excluding LLP)

                                       ☐ Other. Specify:




1
      Solely for purposes of notices and communications.



      Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      page 1
                                Case 21-10036-CSS                   Doc 1      Filed 01/18/21            Page 2 of 27
Debtor            EHT US1, Inc.                                                     Case number (if known)
           Name



                                       A. Check One:
7.   Describe debtor’s business
                                       ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                       ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                       ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                       ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                       ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                       ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                       ☒ None of the above

                                       B. Check all that apply:
                                       ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                       ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)

                                       ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                          http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                           5313

8. Under which chapter of the          Check One:
   Bankruptcy Code is the
   debtor filing?                      ☐ Chapter 7

                                       ☐ Chapter 9

                                       ☒ Chapter 11. Check all that apply:

                                                      ☐ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                        insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                        4/01/22 and every 3 years after that).
                                                      ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                        debtor is a small business debtor, attach the most recent balance sheet, statement
                                                        of operations, cash-flow statement, and federal income tax return, or if all of these
                                                        documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                      ☐ A plan is being filed with this petition.

                                                      ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                        creditors, in accordance with 11 U.S.C. § 1126(b).
                                                      ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                        Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                        Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing for
                                                        Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                      ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                        12b-2.
                                       ☐ Chapter 12

9. Were prior bankruptcy cases         ☒ No
   filed by or against the debtor      ☐ Yes.       District                    When                             Case number
   within the last 8 years?                                                               MM/DD/YYYY
     If more than 2 cases, attach a                 District                    When                             Case number
     separate list.                                                                       MM/DD/YYYY

10. Are any bankruptcy cases           ☐ No
    pending or being filed by a        ☒ Yes.                                                                  Relationship         Affiliate
                                                    Debtor        See Schedule 1
    business partner or an
    affiliate of the debtor?                        District      Delaware                                     When                 01/18/2021
     List all cases. If more than 1,                                                                                                MM / DD / YYYY
     attach a separate list.                        Case number, if known _______________________



      Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 2
                               Case 21-10036-CSS                     Doc 1       Filed 01/18/21             Page 3 of 27
Debtor            EHT US1, Inc.                                                      Case number (if known)
          Name



11. Why is the case filed in this       Check all that apply:
    district?
                                        ☒    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                             immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                        ☐    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or have         ☒ No
    possession of any real              ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property or personal
    property that needs                           Why does the property need immediate attention? (Check all that apply.)
    immediate attention?
                                                  ☐    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard?

                                                  ☐    It needs to be physically secured or protected from the weather.

                                                  ☐    It includes perishable goods or assets that could quickly deteriorate or lose value without attention
                                                       (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other
                                                       options).
                                                  ☐
                                                  Other
                                                  Where is the property?
                                                                                    Number         Street



                                                                                    City                                       State       Zip Code

                                                  Is the property insured?
                                                  ☐ No

                                                  ☐ Yes.     Insurance agency

                                                             Contact name
                                                             Phone




                 Statistical and administrative information

13. Debtor's estimation             Check one:
    of available funds
                                    ☒ Funds will be available for distribution to unsecured creditors.
                                    ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

14. Estimated number                ☐     1-49                       ☒     1,000-5,000                        ☐     25,001-50,000
                 2
    of creditors                    ☐     50-99                      ☐     5,001-10,000                       ☐     50,001-100,000
                                    ☐     100-199                    ☐     10,001-25,000                      ☐     More than 100,000
                                    ☐     200-999

                       3
15. Estimated assets                ☐     $0-$50,000                 ☐     $1,000,001-$10 million               ☒   $500,000,001-$1 billion
                                    ☐     $50,001-$100,000           ☐     $10,000,001-$50 million              ☐   $1,000,000,001-$10 billion
                                    ☐     $100,001-$500,000          ☐     $50,000,001-$100 million             ☐   $10,000,000,001-$50 billion
                                    ☐     $500,001-$1 million        ☐     $100,000,001-$500 million            ☐   More than $50 billion

16. Estimated liabilities           ☐     $0-$50,000                 ☐     $1,000,001-$10 million               ☒   $500,000,001-$1 billion
                                    ☐     $50,001-$100,000           ☐     $10,000,001-$50 million              ☐   $1,000,000,001-$10 billion
                                    ☐     $100,001-$500,000          ☐     $50,000,001-$100 million             ☐   $10,000,000,001-$50 billion
                                    ☐     $500,001-$1 million        ☐     $100,000,001-$500 million            ☐   More than $50 billion



2
     The Eagle Hospitality Group’s estimated assets, liabilities, and number of creditors noted here are provided on a consolidated basis.
3
     Estimated value of assets as of September 30, 2020.

     Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 3
                             Case 21-10036-CSS                    Doc 1        Filed 01/18/21              Page 4 of 27
Debtor           EHT US1, Inc.                                                      Case number (if known)
         Name



                Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature     The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    of authorized
    representative of debtor      I have been authorized to file this petition on behalf of the debtor.
                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on         01/18/2021
                                                     MM/ DD / YYYY


                                      /s/ Alan Tantleff                                           Alan Tantleff
                                        Signature of authorized representative of debtor           Printed name

                                        Title   President




18. Signature of attorney                /s/ G. David Dean                                         Date        01/18/2021
                                        Signature of attorney for debtor                                        MM/DD/YYYY



                                        G. David Dean
                                        Printed name
                                        Cole Schotz P.C.
                                        Firm name
                                        500 Delaware Avenue, Suite 1410
                                        Number           Street
                                        Wilmington                                                         DE                             19801
                                        City
                                                                                                           State              ZIP Code

                                        (302) 652-3131                                                     ddean@coleschotz.com
                                        Contact phone                                                      Email address
                                        6403                                             DE
                                        Bar number                                       State




    Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
                    Case 21-10036-CSS                Doc 1       Filed 01/18/21   Page 5 of 27




Fill in this information to identify the case:
                                                                      ,
United States Bankruptcy Court for the:
                           District of Delaware
                                    (State)                                                 ☐ Check if this is an
Case number (if                                                                                 amended filing
known):                                           Chapter   11



                                                        Schedule 1
           Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a
petition in the United States Bankruptcy Court for the District of Delaware for relief under
chapter 11 of title 11 of the United States Code. The Debtors have moved for joint
administration of these cases under the case number assigned to the chapter 11 case of EHT
US1, Inc.

         5151 Wiley Post Way, Salt Lake City, LLC
         ASAP Cayman Atlanta Hotel LLC
         ASAP Cayman Denver Tech LLC
         ASAP Cayman Salt Lake City Hotel LLC
         ASAP Salt Lake City Hotel, LLC
         Atlanta Hotel Holdings, LLC
         CI Hospitality Investment, LLC
         Eagle Hospitality Trust S1 Pte. Ltd.
         Eagle Hospitality Trust S2 Pte. Ltd.
         EHT Cayman Corp Ltd.
         EHT US1, Inc.
         Sky Harbor Atlanta Northeast, LLC
         Sky Harbor Denver Holdco, LLC
         Sky Harbor Denver Tech Center, LLC
         UCCONT1, LLC
         UCF 1, LLC
         UCHIDH, LLC
         UCRDH, LLC
         Urban Commons 4th Street A, LLC
         Urban Commons Anaheim HI, LLC
         Urban Commons Bayshore A, LLC
         Urban Commons Cordova A, LLC
         Urban Commons Danbury A, LLC
         Urban Commons Highway 111 A, LLC
         Urban Commons Queensway, LLC
         Urban Commons Riverside Blvd., A, LLC
         USHIL Holdco Member, LLC
                  Case 21-10036-CSS                  Doc 1        Filed 01/18/21           Page 6 of 27




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------- x
                                                        :
In re:                                                  : Chapter 11
                                                        :
EHT US1 INC.,                                           : Case No. 21-[______] (___)
                                                        :
                           Debtor.                      :
                                                        :
------------------------------------------------------- x

                                LIST OF EQUITY SECURITY HOLDERS1

      Debtor                     Equity Holders                     Address of Equity Holder                      Percentage
                                                                                                                   of Equity
                                                                                                                      Held
EHT US1, Inc.               Eagle Hospitality Trust                   12 Marina Boulevard
                                 S1 Pte. Ltd.                      Marina Bay Financial Centre
                                                                                                                         100%
                                                                            Tower 3
                                                                       Singapore 018982




1
    This list serves as the disclosure required to be made by the debtor pursuant to Rule 1007 of the Federal Rules of
    Bankruptcy Procedure. All equity positions listed are as of the date of commencement of the chapter 11 case.
               Case 21-10036-CSS           Doc 1     Filed 01/18/21      Page 7 of 27




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
-------------------------------------------------------- x
                                                         :
In re:                                                   : Chapter 11
                                                         :
EHT US1, INC.,                                           : Case No. 21-[______] (___)
                                                         :
                           Debtor.                       :
                                                         :
-------------------------------------------------------- x

                          CORPORATE OWNERSHIP STATEMENT

        Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,
the following are corporations, other than a government unit, that directly or indirectly own 10%
or more of any class of the debtor’s equity interest:

                  Shareholder                           Approximate Percentage of Equity Held

Eagle Hospitality Trust S1 Pte. Ltd.                                        100%
                                          Case 21-10036-CSS                            Doc 1           Filed 01/18/21                   Page 8 of 27


Fill in this information to identify the case:

Debtor name: EHT US1, Inc., et al.
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 21-_____

                                                                                                                                                                           ¨ Check if this is an
                                                                                                                                                                                    amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders1                                                                                                                                                          12/15

A list of creditors holding the 30 Largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
Largest unsecured claims.

     Name of creditor and                        Name, telephone number, and       Nature of the                           Indicate if     Amount of unsecured claim
     complete mailing address,                   email address of creditor contact claim                                   claim is        If the claim is fully unsecured, fill in only unsecured
     including zip code                                                            (for example,                           contingent,     claim amount. If claim is partially secured, fill in
                                                                                   trade debts,                            unliqui-        total claim amount and deduction for value of
                                                                                   bank loans,                             dated, or       collateral or setoff to calculate unsecured claim.
                                                                                   professional                            disputed
                                                                                   services, and                                           Total claim,         Deduction for          Unsecured
                                                                                   government                                              if partially         value of               claim
                                                                                   contracts)                                              secured              collateral or
                                                                                                                                                                setoff

1    Lodging USA Lendco LLC2                     Jerome Yuan                                      Loan                        ¨C                                                       $89,000,000.003
     c/o ASAP International Hotel,               jerome@asapholdings.com
     LLC                                         Tel: (213) 625-1200                                                          ¨U
     81 N. Mentor Avenue
     Pasadena CA 91106
                                                                                                                              þD
2    Crestline Hotels & Resorts LLC              Ed Hoganson
                                                 ed.hoganson@crestlinehotels.com
                                                                                                  Hotel                       þC                                                       $5,750,000.00
     3950 University Drive                                                                        Management
     Suite 301                                   Tel: (571) 529-6111                                                          þU
     Fairfax VA 22030
                                                                                                                              þD
3    Aimbridge Hospitality, LLC                  Mark Lewis
                                                 mark.lewis@evolutionhospitality.com
                                                                                                  Trade                       þC                                                       $3,475,764.00
     5501 Headquarters Drive
     Suite 300-W                                 Tel: (949) 307-1829                                                          þU
     Plano TX 75024
                                                                                                                              þD
4    Intercontinental Hotels Group                                                                Trade                       þC                                                       $3,257,449.00
     PO Box 101074
     Atlanta GA 30392-1074                                                                                                    þU
                                                                                                                              þD
5    Evolution Hospitality LLC                   Mark Lewis
                                                 mark.lewis@evolutionhospitality.com
                                                                                                  Trade                       þC                                                       $2,067,427.00
     5501 Headquarters Drive
     Suite 300-W                                 Tel: (949) 307-1829                                                          þU
     Plano TX 75024
                                                                                                                              þD
6    Marriott International                                                                       Trade                       þC                                                       $1,733,018.00
     10400 Fernwood Road
     Bethesda MD 20817                                                                                                        þU
                                                                                                                              þD
7    Sentry Control Systems Inc.                 Brent Gonzalez                                   Trade                       þC                                                       $811,491.00
     6611 Odessa Avenue                          brent.gonzalez@skidata.com
     Van Nuys CA 91406                           Tel: (818) 381-5259                                                          þU
                                                                                                                              þD
1 On a consolidated basis, excluding tax claims. The information herein shall not constitute an admission of liability by, nor is it binding on, any Debtors with respect to all or any portion of the claims
listed herein. Moreover, nothing herein shall affect any Debtor’s right to challenge the amount, priority, validity or characterization of any claim at a later date. Out of abundance of caution, the
Debtors have included in this list vendors and service providers (to the extent known to the Debtors) who previously provided services to the hotel management companies. Any obligations to these
vendors and service providers are obligations of the respective hotel management companies, and the Debtors reserve all rights related to claims of such vendors filed in this case.
2 The Debtors are currently investigating the loan from Lodging USA Lendco, LLC (“Lodging USA”) to determine the role of the Debtors’ former officers Taylor Woods and Howard Wu in connection
with Lodging USA and whether Lodging USA should be considered an insider.
3 Original principal amount.
Official Form 204                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                                  Page 1
                                 Case 21-10036-CSS                Doc 1    Filed 01/18/21       Page 9 of 27

Debtor    EHT US1, Inc., et al.                                                                                 Case number (if known) 21-_____

    Name of creditor and             Name, telephone number, and       Nature of the   Indicate if   Amount of unsecured claim
    complete mailing address,        email address of creditor contact claim           claim is      If the claim is fully unsecured, fill in only unsecured
    including zip code                                                 (for example,   contingent,   claim amount. If claim is partially secured, fill in
                                                                       trade debts,    unliqui-      total claim amount and deduction for value of
                                                                       bank loans,     dated, or     collateral or setoff to calculate unsecured claim.
                                                                       professional    disputed
                                                                       services, and                 Total claim,     Deduction for      Unsecured
                                                                       government                    if partially     value of           claim
                                                                       contracts)                    secured          collateral or
                                                                                                                      setoff

8   Hilton Worldwide                                                   Trade             þC                                              $778,533.00
    4649 Paysphere Circle
    Chicago IL 60674                                                                     þU
                                                                                         þD
9   Hospitality Staffing Solutions   Michael Patterson                 Trade             þC                                              $657,424.00
    LLC                              MPatterson@hssstaffing.com
    PO BOX 742822                    Tel: (678) 426-5664                                 þU
    Atlanta GA 30374-2822
                                                                                         þD
10 Kaiser Foundation Health Plan     Antonio Ayala                     Trade             þC                                              $554,252.00
   FILE 5915                         Antonio.J.Ayala@kp.org
   Los Angeles CA 90074-5915         Tel: (720) 857-4319                                 þU
                                                                                         þD
11 Sysco                             Angelline Ng                      Trade             þC                                              $498,978.00
   20701 East Currier Road           Ng.Angelline@la.sysco.com
   Walnut CA 91789                   Tel: (909) 595-9595                                 þU
                                                                                         þD
12 US Foods                          Charlene K Goss                   Trade             þC                                              $408,579.00
   9399 W Higgins Road               charlene.goss@usfoods.com
   Suite 400                         Tel: (847) 268-5428                                 þU
   Rosemont IL 60018
                                                                                         þD
13 Everest National Insurance                                          Trade             þC                                              $328,456.00
   Company                           Tel: (714) 371-9600
   P.O. Box 499                                                                          þU
   Newark NJ 07101
                                                                                         þD
14 Gibs Inc.                         Wilkin Mes                        Trade             þC                                              $327,789.00
   c/o Carnival Corporation          WMes@carnival.com
   231 Windsor Way                   Tel: (562) 243-2191                                 þU
   Long Beach CA 90802
                                                                                         þD
15 Hotelier Management Services      Angel Pis-Dudot                   Trade             þC                                              $299,734.00
   LLC                               angel@hotelierlinen.com
   PO Box 715123                     Tel: (786) 301-6559                                 þU
   Cincinnati OH 45271-5123
                                                                                         þD
16 Aetna Life Insurance Company                                        Trade             þC                                              $278,210.00
   PO Box 31001-1408                 Tel: (866) 899-4378
   Pasadena CA 91110-1408                                                                þU
                                                                                         þD
17 Belfor USA Group Inc.             Tim Smith                         Trade             þC                                              $277,098.00
   5085 Kalamath Street              tim.smith@us.belfor.com
   Denver CO 80221                   Tel: (303) 656-1178                                 þU
                                                                                         þD
18 Blackhawk Protection              Javier Escobar                    Trade             þC                                              $257,513.00
   30141 Antelope Road               tiffganino@aol.com
   Suite D #786                      Tel: (909) 384-9015                                 þU
   Menifee CA 92584
                                                                                         þD




Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                          Page 2
                               Case 21-10036-CSS                        Doc 1     Filed 01/18/21    Page 10 of 27

Debtor   EHT US1, Inc., et al.                                                                                       Case number (if known) 21-_____

    Name of creditor and            Name, telephone number, and       Nature of the         Indicate if   Amount of unsecured claim
    complete mailing address,       email address of creditor contact claim                 claim is      If the claim is fully unsecured, fill in only unsecured
    including zip code                                                (for example,         contingent,   claim amount. If claim is partially secured, fill in
                                                                      trade debts,          unliqui-      total claim amount and deduction for value of
                                                                      bank loans,           dated, or     collateral or setoff to calculate unsecured claim.
                                                                      professional          disputed
                                                                      services, and                       Total claim,     Deduction for      Unsecured
                                                                      government                          if partially     value of           claim
                                                                      contracts)                          secured          collateral or
                                                                                                                           setoff

19 ENWAVE USA                       Robert Fox                                  Trade         þC                                              $206,773.00
   PO Box 207851                    efox@enwaveusa.com
   Dallas TX 75320-7851                                                                       þU
                                                                                              þD
20 PSAV                             Dawn C. Montgomery                          Trade         þC                                              $199,566.00
   23918 Network Place              dmontgomery@PSAV.com
   Chicago IL 60673                 Tel: (727) 743-9577                                       þU
                                                                                              þD
21 Fiserv                           Deborah Stevenson
                                    Deborah.Stevenson@fiserv.com
                                                                                Trade         þC                                              $199,320.00
   255 Fiserv Drive
   Brookfield WI 53045              Tel: 301-665-4031                                         þU
                                                                                              þD
22 Ecolab Inc.                      Angie Berberich                             Trade         þC                                              $198,477.00
   2301 Maitland Center Parkway     angela.berberich@ecolab.com
   Suite 175                        Tel: 1 (800) 352-5326                                     þU
   Maitland FL 32751
                                                                                              þD
23 Duke Energy                      Florida.support@duke-energy.com
                                    Tel: (877) 372-8477
                                                                                Trade         þC                                              $190,635.00
   550 South Tryon Street
   Charlotte NC 28202                                                                         þU
                                                                                              þD
24 American Hotel Register          Sue Black                                   Trade         þC                                              $188,258.00
   Company                          sblack@americanhotel.com
   PO Box 206720                    Tel: 1 (800) 323-5686                                     þU
   Dallas TX 75320-6720
                                                                                              þD
25 JN Cleaning Solutions            Jusemil Abijamad
                                    jabijamad@jncleaningsolutions.com
                                                                                Trade         þC                                              $185,853.00
   1424 RIDGE ST
   Kissimmee FL 34744               Tel: (407) 460-3981                                       þU
                                                                                              þD
26 Iwerks Entertainment Inc.        Kate Magnusson                              Trade         þC                                              $170,870.00
   27509 Avenue Hopkins             kmagnusson@iwerks.com
   Santa Clarita CA 91355           Tel: (416) 597-1585                                       þU
                                                                                              þD
27 EPIC Entertainment               Steve Sheldon
                                    steve@epicentertainmentgroup.com
                                                                                Trade         þC                                              $170,622.00
   207 E Broadway # 302
   Long Beach CA 90802              Tel: (323) 641-3742                                       þU
                                                                                              þD
28 Main Competitors Inc.                                                        Trade         þC                                              $166,834.00
   800 Robinson Ave
   Kissimmee FL 34741                                                                         þU
                                                                                              þD
29 Southern California Edison                                                   Trade         þC                                              $165,710.00
   P.O. Box 300
   Rosemead CA 91772-0001                                                                     þU
                                                                                              þD




Official Form 204          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                Page 3
                               Case 21-10036-CSS               Doc 1       Filed 01/18/21       Page 11 of 27

Debtor    EHT US1, Inc., et al.                                                                                  Case number (if known) 21-_____

    Name of creditor and              Name, telephone number, and       Nature of the   Indicate if   Amount of unsecured claim
    complete mailing address,         email address of creditor contact claim           claim is      If the claim is fully unsecured, fill in only unsecured
    including zip code                                                  (for example,   contingent,   claim amount. If claim is partially secured, fill in
                                                                        trade debts,    unliqui-      total claim amount and deduction for value of
                                                                        bank loans,     dated, or     collateral or setoff to calculate unsecured claim.
                                                                        professional    disputed
                                                                        services, and                 Total claim,     Deduction for      Unsecured
                                                                        government                    if partially     value of           claim
                                                                        contracts)                    secured          collateral or
                                                                                                                       setoff

30 City of Anaheim Public Utilities                                     Trade             þC                                              $148,150.00
   P.O. Box 3069
   201 South Anaheim Blvd                                                                 þU
   Anaheim CA 92803-3069
                                                                                          þD




Official Form 204          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                            Page 4
                    Case 21-10036-CSS                      Doc 1    Filed 01/18/21               Page 12 of 27



   Fill in this information to identify the case and this filing:

 Debtor Name           EHT US1, Inc.

 United States Bankruptcy Court for the:                                   District of Delaware
                                                                                               (State)
 Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors
         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must
sign and submit this form for the schedules of assets and liabilities, any other document that requires a declaration
that is not included in the document, and any amendments of those documents. This form must state the individual’s
position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money
or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



           Declaration and signature

         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent
         of the partnership; or another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the
         information is true and correct:

    ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
    ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
    ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
    ☐     Schedule H: Codebtors (Official Form 206H)
    ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
    ☐     Amended Schedule
    ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
          Insiders (Official Form 204)
    ☒     Other document that requires a declaration: List of Equity Security Holders and Corporate Ownership
          Statement
    I declare under penalty of perjury that the foregoing is true and correct.

   Executed on
                                      01/18/2021                                    /s/ Alan Tantleff
                                      MM/ DD/YYYY                                Signature of individual signing on behalf of debtor
                                                                                 Alan Tantleff
                                                                                 Printed name
                                                                                 President
                                                                                 Position or relationship to debtor

Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
               Case 21-10036-CSS           Doc 1      Filed 01/18/21      Page 13 of 27



                                  OMNIBUS WRITTEN CONSENT

                             (Eagle Hospitality Group Chapter 11 Filing)

                                            January 18, 2021

         In accordance with, as applicable, the General Corporation Law of the State of Delaware, the
Limited Liability Company Act of the State of Delaware, the California Revised Uniform Limited
Liability Company Act, the Limited Liability Companies Law of the Cayman Islands, and the respective
governing and organizational documents of the applicable entities described below, the undersigned
hereby adopt the following resolutions by unanimous written consent, effective as of the date first written
above.

       WHEREAS, EHT US1, Inc., a Delaware Corporation (“US1 Corp”), owns one hundred percent
(100%) of the equity interests in, and is the sole member of, each of (A) CI Hospitality Investment, LLC,
a Cayman Islands limited liability company (“CI Hospitality”), and (B) USHIL Holdco Member, LLC, a
Delaware limited liability company (the “UC Holdco”);

         WHEREAS, UC Holdco owns one hundred percent (100%) of the equity interests in: (1) Urban
Commons Danbury A, LLC, (2) UCHIDH, LLC, (3) UCF 1, LLC, (4) UCRDH, LLC, (5) Urban
Commons Bayshore A, LLC, (6) UCCONT1, LLC, (7) Urban Commons Cordova A, LLC, (8) Urban
Commons Highway 111 A, LLC, (9) Urban Commons Anaheim HI, LLC, (10) Urban Commons 4th
Street A, LLC, (11) Urban Commons Riverside Blvd., A, LLC, and (12) Urban Commons Queensway,
LLC (each of the entities in the foregoing clauses (1) through (12), a Delaware limited liability company
other than Urban Commons Queensway, LLC, which is a California limited liability company, and
collectively, the “UC Property-Level LLCs”);

        WHEREAS, CI Hospitality owns 100% of the equity interests in, and is the sole member of,
each of: (1) ASAP Cayman Atlanta Hotel LLC (“ASAP Atlanta”), (2) ASAP Cayman Salt Lake City
Hotel LLC (“ASAP Salt Lake”), and (3) ASAP Cayman Denver Tech LLC (“ASAP Denver Tech”) (each
a Cayman Islands limited liability company, and collectively, the “ASAP Cayman Mid-Level LLCs”);
and

          WHEREAS, (i) ASAP Atlanta owns one hundred percent (100%) of the equity interests in
Atlanta Hotel Holdings, LLC, a Delaware limited liability company (“Atlanta Hotel Holdings”), which in
turn owns one hundred percent (100%) of the equity interests in Sky Harbor Atlanta Northeast, LLC, a
Delaware limited liability company (“Sky Harbor Atlanta”); (ii) ASAP Salt Lake owns one hundred
percent (100%) of the equity interests in ASAP Salt Lake City Hotel, LLC, a Delaware limited liability
company (“Salt Lake Hotel”), which in turn owns one hundred percent (100%) of the equity interests in
5151 Wiley Post Way, Salt Lake City, LLC, a Delaware limited liability company (“Wiley Post”); and
(iii) ASAP Denver Tech owns one hundred percent (100%) of the equity interests in Sky Harbor Denver
Holdco, LLC, a Delaware limited liability company (“Denver Holdco”), which in turn owns one hundred
percent (100%) of the equity interests in Sky Harbor Denver Tech Center LLC, a Delaware limited
liability company (“Denver Tech Center”, and collectively with each of US1 Corp, CI Hospitality, UC
Holdco, the UC Property-Level LLCs, the ASAP Cayman Mid-Level LLCs, Atlanta Hotel Holdings, Sky
Harbor Atlanta, Salt Lake Hotel, Wiley Post, Denver Holdco, and Denver Tech Center, the “Filing
Entities”, and each a “Filing Entity”).




                                                    1
                Case 21-10036-CSS             Doc 1      Filed 01/18/21        Page 14 of 27



Chapter 11 Filing

         WHEREAS, the Filing Entities have considered presentations by their respective management
and financial and legal advisors regarding their respective liabilities and liquidity situations, the strategic
alternatives available to them and the effect of the foregoing on their respective businesses;

          WHEREAS, the boards of directors, managers, and/or members, as applicable, of each of the
Filing Entities (i) have consulted with their respective management and financial and legal advisors and
fully considered each of the strategic alternatives available to them, taking into consideration, among
other things, their respective liquidity situations and debt obligations, and (ii) have determined that it is
desirable and in the best interests of their respective companies, their creditors, stakeholders and other
interested parties, that that each of the Filing Entities file or cause to be filed voluntary petitions for relief
(each, a “Chapter 11 Case” and collectively, the “Chapter 11 Cases”) under the provisions of chapter 11
of title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”) in which the authority for each of the Filing Entities to
operate as a debtor in possession will be sought.

        NOW, THEREFORE, BE IT RESOLVED, that each Filing Entity shall be, and hereby is,
authorized, directed and empowered to file or cause to be filed Chapter 11 Cases under the provisions of
the Bankruptcy Code in the Bankruptcy Court; and be it further

        RESOLVED, that, to the extent necessary to execute and/or file the petitions, schedules, lists
motions, papers, documents, or other filings described below, any authorized officer, director and/or
manager, as applicable, of each Filing Entity (collectively, the “Authorized Officers”), acting alone
or with one or more other Authorized Officers of such Filing Entity be, and hereby are,
authorized, empowered, and directed to execute and file on behalf of such Filing Entity all petitions,
schedules, lists, motions, papers, documents, or other filings, and to take any and all action that they
deem necessary or proper to obtain such relief, including any action necessary to maintain the
ordinary-course operation of the relevant Filing Entity’s business.

Retention of Professionals

        NOW, THEREFORE, BE IT RESOLVED, that each of the Authorized Officers be, and
hereby is, authorized and directed to (a) employ the law firm of Paul Hastings LLP (“Paul Hastings”) as
general bankruptcy counsel to represent and assist each Filing Entity in carrying out its duties
under the Bankruptcy Code, and to take any and all actions to advance such Filing Entity’s rights and
obligations in the Chapter 11 Cases, including filing any pleadings, and (b) in connection therewith,
execute appropriate retention agreements, pay appropriate retainers, and cause to be filed
an appropriate application for authority to retain the services of Paul Hastings; and be it

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, authorized
and directed to (a) employ the law firm of Cole Schotz P.C. (“Cole Schotz”) as Delaware counsel to
represent and assist each Filing Entity in connection with their restructuring and (b) in connection
therewith, execute appropriate retention agreements, pay appropriate retainers, and cause to be filed an
appropriate application for authority to retain the services of Cole Schotz; and be it

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, authorized
and directed to (a) employ the law firm of Rajah & Tann Singapore LLP (“Rajah & Tann”) as
counsel in connection with Singapore law advice to, among other things, represent and assist each
Filing Entity in connection with their restructuring and (b) in connection therewith, execute
appropriate retention agreements, pay appropriate retainers, and cause to be filed an appropriate
application for authority to retain the services of Rajah & Tann; and be it
                                                        2
                Case 21-10036-CSS            Doc 1      Filed 01/18/21       Page 15 of 27



        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
directed to (a) employ the law firm of Walkers (“Walkers”) as counsel in connection with Cayman law
advice to represent and assist each Filing Entity incorporated in the Cayman Islands in connection with
their restructuring and (b) in connection therewith, execute appropriate retention agreements, pay
appropriate retainers, and cause to be filed an appropriate application for authority to retain the services of
Walkers; and be it

         FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
directed to (a) employ the firm FTI Consulting, Inc. (“FTI”) to provide Alan Tantleff as chief
restructuring officer and certain additional personnel to assist each Filing Entity with its reorganization
efforts and the Chapter 11 Cases and to, among other things, assist each Filing Entity in (i) developing
financial data for evaluation by its Board, creditors, or other third parties (in each case as requested by
such Filing Entity), (ii) responding to issues related to such Filing Entity’s financial liquidity, and (iii)
selling such Filing Entity’s assets, and (b) in connection therewith, execute appropriate retention
agreements, pay appropriate retainers, and cause to be filed an appropriate application for
authority to retain the services of FTI; and be it

         FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
directed to (a) employ the firms Moelis & Company LLC and Moelis & Company Asia Limited (together,
“Moelis”) as investment banker to, among other things, assist each Filing Entity in (i) conducting a
strategic review of each Filing Entity’s capital structure, (ii) advising each Filing Entity in connection
with a restructuring of the Filing Entity’s funded debt, and (iii) assisting each Filing Entity to evaluate
financing and acquisition proposals, and (b) in connection therewith, execute appropriate retention
agreements, pay appropriate retainers, and cause to be filed an appropriate application for authority to
retain the services of Moelis; and be it

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
directed to (a) employ the firm of Donlin, Recano & Company, Inc. (“Claims Agent”) as notice and
claims agent and administrative advisor to represent and assist each Filing Entity in carrying out its duties
under the Bankruptcy Code, and to take any and all actions to advance such Filing Entity’s rights and
obligations in the Chapter 11 Cases, and (b) in connection therewith, execute appropriate retention
agreements, pay appropriate retainers, and cause to be filed appropriate applications for authority to retain
the services of Claims Agent; and be it

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
empowered to (a) employ any other professionals to assist each Filing Entity in carrying out its duties
under the Bankruptcy Code, and (b) in connection therewith, to execute appropriate retention agreements,
pay appropriate retainers and fees, and cause to be filed an appropriate application for authority to retain
the services of any other professionals as necessary; and be it

        FURTHER RESOLVED, that each of the Authorized Officers (and their designees and
delegates) be, and hereby is, authorized, empowered, and directed to (a) execute and file all petitions,
schedules, motions, lists, applications, pleadings, and other papers, (b) in connection therewith, employ
and retain all assistance by legal counsel, accountants, financial advisors, and other professionals, and (c)
take and perform any and all further acts and deeds that such Authorized Officer deems necessary, proper,
or desirable in connection with each Filing Entity’s Chapter 11 Case, with a view to the successful
prosecution of each such case.




                                                      3
                Case 21-10036-CSS           Doc 1     Filed 01/18/21       Page 16 of 27



Cash Collateral and DIP Financing

         NOW, THEREFORE, BE IT RESOLVED, that each of the Authorized Officers (and their
designees and delegates) be, and hereby is, authorized and empowered, to (a) seek approval of a cash
collateral order in interim and final form which may require the Filing Entity to grant liens and (b)
negotiate and enter into debtor-in-possession financing, in each case subject to potential capital
maintenance rules and financial assistance rules to be complied with under applicable laws;

         FURTHER RESOLVED, that each of the Authorized Officers (and their designees and
delegates) be, and hereby is, authorized, empowered, and directed on behalf of and in the name of each
Filing Entity to secure the payment and performance of any post-petition financing by (a) pledging or
granting liens and mortgages on, or security interest in, all or any portion of such Filing Entity’s assets,
including all or any portion of the issued and outstanding capital stock, partnership interests, or
membership interests of any subsidiaries of such Filing Entity, whether now owned or hereafter acquired,
and (b) entering into or causing to be entered into such security agreements, pledge agreements, control
agreements, inter-creditor agreements, mortgages, deeds of trust and other agreements as are necessary,
appropriate or desirable to effectuate the intent of, or matters reasonably contemplated or implied by, this
resolution in such form, covering such collateral and having such other terms and conditions as are
approved or deemed necessary, appropriate or desirable by the officer executing the same, the execution
thereof by such officer to be conclusive evidence of such approval or determination; and

         FURTHER RESOLVED, each of the Authorized Officers (and their designees and delegates)
be, and hereby is, authorized, empowered, and directed on behalf of and in the name of each Filing Entity
to (a) take such further actions and execute and deliver such certificates, instruments, guaranties, notices
and documents as may be required or as such officers may deem necessary, advisable or proper to carry
out the intent and purpose of the foregoing resolutions, including the execution and delivery of any
security agreements, pledges, financing statements and the like, and (b) perform the obligations of such
Filing Entity under the relevant companies law applicable to such Filing Entity and the Bankruptcy Code,
with all such actions to be performed in such manner, and all such certificates, instruments, guaranties,
notices and documents to be executed and delivered in such form as the officers performing or executing
the same shall approve, and the performance or execution thereof by such officers shall be conclusive
evidence of the approval thereof by such officers and by such Filing Entity.

General Authorization

        RESOLVED, that the authorized officers, directors and/or managers, as applicable, of the
undersigned be, and each of them hereby is, authorized and directed, for and on behalf of the undersigned,
to prepare, execute and deliver such other documents and to take such other action as they may deem
necessary or advisable to carry out the purposes of the foregoing resolutions and that all such actions
consistent with the foregoing resolutions that may have been taken to date are hereby authorized, ratified,
approved and confirmed in all respects.

Effectiveness

        This Omnibus Written Consent is effective as of January 18, 2021.




                                         [Signature pages follow]


                                                     4
Case 21-10036-CSS   Doc 1   Filed 01/18/21   Page 17 of 27
Case 21-10036-CSS   Doc 1   Filed 01/18/21   Page 18 of 27
Case 21-10036-CSS   Doc 1   Filed 01/18/21   Page 19 of 27
Case 21-10036-CSS   Doc 1   Filed 01/18/21   Page 20 of 27
Case 21-10036-CSS   Doc 1   Filed 01/18/21   Page 21 of 27
Case 21-10036-CSS   Doc 1   Filed 01/18/21   Page 22 of 27
Case 21-10036-CSS   Doc 1   Filed 01/18/21   Page 23 of 27
Case 21-10036-CSS   Doc 1   Filed 01/18/21   Page 24 of 27
Case 21-10036-CSS   Doc 1   Filed 01/18/21   Page 25 of 27
Case 21-10036-CSS   Doc 1   Filed 01/18/21   Page 26 of 27
Case 21-10036-CSS   Doc 1   Filed 01/18/21   Page 27 of 27
